Citation Nr: 1801509	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  12-33 875A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) which denied the claim on appeal.

The Veteran testified before the undersigned at a November 2017 video-conference hearing.  A hearing transcript is in the claims file


FINDING OF FACT

Resolving all doubt in favor of the Veteran, he injured his left knee during service, has experienced left knee symptoms continuously since separation from service, and has been diagnosed with osteoarthritis of the left knee.


CONCLUSION OF LAW

The criteria for service connection for left knee osteoarthritis have been met.  38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §1110; 38 C.F.R. § 3.303 (a). Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  

Alternatively, continuity of symptomatology may be established if a claimant can demonstrate:  (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology under 38 C.F.R. § 3.303 (b); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Where a claimant asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, he can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309 (a), including arthritis.  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013). 

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment records are silent for any complaint, treatment, or diagnosis of a left knee condition, and no party asserts otherwise.  The Veteran, in statements made during the appeal, including during his November 2017 Board Hearing, reported that while receiving incoming fire, another service member dove into his bunker, hitting his left leg and causing severe pain.  The Veteran reported that he did not seek treatment and limped for a few weeks; and that when he told his superior about his symptoms, he was told to "gut it out."  He asserted that he continued to do so in the years after separation from service, treating his pain with over-the-counter medication until he sought treatment many years after service and underwent left knee arthroscopy.  

During VA treatment in June 2013, the Veteran reported a history of a 2005 left knee arthroscope and complained of current crepitus; he was advised to use a support sling when active and diagnosed with osteoarthritis, status-post arthroscope.

The Veteran is competent to report that he experienced an injury to his left knee during service while receiving incoming fire and that he has experienced left knee symptoms since separation from service; the Board finds no basis upon which to consider that he is not credible in this regard.  Layno, 6 Vet. App. 465, 470; 38 C.F.R. § 3.159 (a) (2).  The Board finds it significant that the Veteran is in receipt of service connection for posttraumatic stress disorder, based in part, on his in-service stressor of receiving incoming fire when another service member dove into his bunker, hitting his left leg and causing severe pain.

Based on the forgoing, there is probative evidence of a current left knee disability, diagnosed to include arthritis, and, resolving all doubt in favor of the Veteran, probative evidence of an in-service left knee injury and continued left knee symptoms from the time of separation from service to the present.  38 U.S.C.        §§ 1101, 1110, 1112; 38 C.F.R. § 3.309; Walker, 708 F.3d 1331, at 1337-39.  The Board thus finds that service connection for service connection for left knee osteoarthritis is warranted.


ORDER

Service connection for left knee osteoarthritis is granted.




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


